DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2014/0181016 to Whitehead.

With regard to independent claim 1,
	Whitehead teaches a method comprising: 
	replicating a dataset stored at a first computing system to a second computing system (Whitehead: ¶¶0004-0005 – replication with correctness validation performed where a client data set is replicated as a server data set. See ¶0014 – access of server data by a client, verification and hashing of data upon receipt. See also ¶0106, ¶0108 determination of files in the client to be replicated to the remote server. Examiner notes that the client is the “first computing system” and the remote server is the “second computing system”.); and 
	determining, based at least on a comparison of a first hash and a second hash, validity of the dataset stored at the second computing system (Whitehead: ¶¶0004-0005 – replication correctness validation performed where a client data set is replicated as a server data set and hash compare across the data sets is used to verify correctness, i.e. “validity”. See ¶0014 – verification and hashing of data upon receipt as well as access of server data by a client. See also ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare.), wherein the first hash is generated by applying a hash function to a copy of the dataset that is stored at the first computing system and the second hash is generated by applying the hash function to a copy of the dataset that is stored at the second computing system. (Whitehead: ¶0004 – replication correction validation performed. See ¶0014 – verification and hashing of data upon receipt as well as access of server data by a client, as well as ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare. See also further discussion of manifest verification at ¶¶0148-0162, particularly ¶0160 as concerns manifest hashing verification, as well as above citations.)

With regard to dependent claim 2, which depends upon independent claim 1,
	Whitehead teaches the method of claim 1, wherein the first hash is generated by the first computing system and the second hash is generated by the second computing system after receiving the dataset. (Whitehead: ¶0014 – data received is hashed following receipt. See also above citations directed to replication and validation.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Whitehead teaches the method of claim 1, wherein determining validity of the dataset stored at the second computing system is carried out by a hash validation engine. (Whitehead: ¶0347 – fig. 1A and 1B devices are computers executing instructions, i.e. “engine”. See ¶0014 – verification and hashing of data upon receipt as well as access of server data by a client, as well as ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare. See also further discussion of manifest verification at ¶¶0148-0162, particularly ¶0160 as concerns manifest hashing verification, as well as above citations.)

With regard to dependent claim 4, which depends upon dependent claim 3,
	Whitehead teaches the method of claim 3, wherein the hash validation engine is executed on one or more of the computing systems. (Whitehead: ¶0347 – fig. 1A and 1B devices are computers executing instructions, i.e. “engine is executed on one or more of the computing systems”. See ¶0014 – verification and hashing of data upon receipt as well as access of server data by a client, as well as ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare. See also further discussion of manifest verification at ¶¶0148-0162, particularly ¶0160 as concerns manifest hashing verification, as well as above citations.)








With regard to dependent claim 6, which depends upon dependent claim 3,
	Whitehead teaches the method of claim 3, wherein periodically or aperiodically after determining validity of the dataset stored at the second computing system, the hash validation engine continues to determine validity of the dataset stored at the second computing system by comparing   an updated first hash and an updated second hash, wherein the updated first hash is generated by applying a hash function to a copy of the dataset that is stored at the first computing system and the updated second hash is generated by applying the hash function to a copy of the dataset that is stored at the second computing system. (Whitehead: ¶0014 – incremental, i.e. “aperiodic”, hashing to determine validity and replication and hashing of data upon receipt as well as access of server data by a client, as well as ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare. See ¶0142 – validation mechanism, as well as ¶¶0137-0138 – differences applied by iteration over a snapshot and be transferred as part of the replication. See also above citations directed to replication, copying to second computing system.)







With regard to dependent claim 7, which depends upon independent claim 1,
	Whitehead teaches the method of claim 1, wherein the dataset that is stored at the second computing system is a replicated snapshot of the dataset that is stored at the first computing system. (Whitehead: abstract – snapshots of a data set stored at server and client, where ¶¶0137-0138 discusses differences being applied by iteration over a snapshot and transferred as part of the replication. See also above citations directed to first, second computing systems, replication.)

	Claims 9-11 and 15-17 are similar in scope to claims 1-3 respectively and are each being rejected under a similar respective rationale.

	Claims 12 and 20 are similar in scope to claim 6 and are each being rejected under a similar rationale.
	Claim 13 is similar in scope to claim 7 and is being rejected under a similar rationale.
	
	Claim 18 is similar in scope to claim 4 and is being rejected under a similar rationale.





With regard to dependent claim 19, which depends upon dependent claim 17
	Whitehead teaches the computer program product of claim 17, wherein the hash validation engine is executed in a cloud environment. (Whitehead: ¶0013 reads in part, “…The system uses the cloud and client to cloud communications agents using the Web Distributed Authoring and Versioning (WebDAV) extension to the HTTP protocol. WebDAV allows communications between customer equipment and the cloud data centers to be done in a rapid multi-thread mode… Incremental change data is transmitted to the cloud, further reducing transmission times… The system makes cloud data protection and disaster recovery feasible for the mid-market with compelling features, no capital expense and low, predictable operating expenses….” See ¶0347 – fig. 1A and 1B devices are computers executing instructions, i.e. “engine is executed on one or more of the computing systems”, ¶0014 – verification and hashing of data upon receipt as well as access of server data by a client, as well as ¶¶0189-0190 – copies of data replicated from client system to the severs through verification operations such as on disk payload via hash compare. See also further discussion of manifest verification at ¶¶0148-0162, particularly ¶0160 as concerns manifest hashing verification, as well as above citations.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of US Pre-Grant Publication 2018/0285479 to Mackay.

With regard to dependent claim 5, which depends upon dependent claim 3,
	Whitehead teaches the method of claim 3.
	Whitehead does not fully and explicitly teach wherein the hash validation engine is executed externally to the computing systems.  
	Mackay teaches a method wherein a hash validation engine is executed externally to computing systems. (Mackay: ¶0066 reads, “The hash of a group of audit records is sent to the blockchain external servers to store the transaction in the ledger. A processing node stores a copy of the ledger in the audit database while replicating the hash transaction to remote ledgers hosted by independent audit companies. This allows external auditors to validate the hash of the audit record while refraining from storing the data at the external auditor premises or providing the external auditors access to the original record.” Examiner notes that the hash validation takes place externally to the computing systems generating the transactions subject to auditing.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the validation hashes through an external hash validation engine of Mackay into the data replication system of Whitehead by programming the instructions of Whitehead (Whitehead: ¶0347) so that an external computing device perform hash validation on replicated data, as taught by Mackay. Both references are directed to data replication (Whitehead: abstract; Mackay: ¶0066) as well as verifying the replicated data’s correctness (Whitehead: ¶¶0004-0005; Mackay: abstract). An advantage obtained through an external computing device performing hash validation on replicated data would have been desirable to implement in the data replication system of Whitehead. In particular the motivation to combine the Whitehead and Mackay references would have been to avoid a possibility of data storage discrepancy across location due a failure. (Whitehead: ¶0002 – drawbacks of asynchronous replication; Mackay: ¶0036)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of US Pre-Grant Publication 2017/0193004 to Karppusamy.

With regard to dependent claim 8,
	Whitehead teaches the method of claim 1, wherein the first computer system is a first storage system, wherein the second computer system is a second storage system.
	Whitehead does not fully and explicitly teach and wherein the dataset is synchronously replicated between the first storage system and the second storage system.
	Karppusamy teaches a method wherein a dataset is synchronously replicated between a first storage system and a second storage system. (Karppusamy: fig. 2 shows first and second system. See abstract – replication. See also ¶0011 and ¶0037 implementation of replication performed through synchronous DRAM, i.e. “synchronously replicated”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replication system of Whitehead to employ verification in synchronous replication, as taught by Karppusamy by implementing the verification and hashing functionality of the Whitehead system in hardware utilizing synchronous replication, as taught by Karppusamy. Both references are directed to data replication (Whitehead and Karppusamy respective abstracts) as well as verifying the replicated data’s correctness (Whitehead: ¶¶0004-0005; Karppusamy: abstract). An advantage obtained through use of synchronous replication would have been obvious to implement in the system of Whitehead. In particular the motivation to combine the Whitehead and Karppusamy references would have been to avoid a possibility of data storage discrepancy across location due a failure (Whitehead: ¶0002 – drawbacks of asynchronous replication) according to individual client needs regarding legal/regulatory accountability of replication and associated failure tolerance. (Karppusamy: ¶0001)

	Claim 14 is similar in scope to claim 8 and is being rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-US Pre-Grant Publication 2018/0082043 to Witchey for external hash verification in a data replication system
	-US Pre-Grant Publication 2016/0196509 to Whitaker for external hash verification in a data replication system
	-US Pre-Grant Publication 2005/0091185 to Koutyrine for external hash verification in a data replication system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157